People v Wilson (2021 NY Slip Op 00579)





People v Wilson


2021 NY Slip Op 00579


Decided on February 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2007-04189
2010-11993
2011-10470
 (Ind. No. 1046/2005)

[*1]The People of the State of New York, respondent,
vShamduh Wilson, appellant.


Shamduh Wilson, Attica, NY, appellant pro se.
Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 27, 2016 (People v Wilson, 141 AD3d 737), modifying, inter alia, a judgment of the Supreme Court, Kings County, rendered March 29, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., AUSTIN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court